                Case 19-30570-hcd        Doc 9     Filed 04/25/19     Page 1 of 25



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

IN RE:                                             )
                                                   )    CASE NUMBER: 19-30570-HCD
Billy Andrew Skorochod                             )    CHAPTER: 7
                                                   )
                     Debtor.                       )

                          MOTION FOR RELIEF FROM STAY
                      AND FOR ABANDONMENT OF REAL ESTATE

       Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter referred to as "Creditor"), for its

Motion for Relief from Stay and for Abandonment of Real Estate, against Billy Andrew Skorochod,

alleges and says:

       1.      On April 4, 2019, Billy Andrew Skorochod (hereinafter referred to as the "Debtor")

filed a Petition under Chapter 7 of the Bankruptcy Code in this Court under the above denominated

case number.

       2.       Nationstar Mortgage LLC d/b/a Mr. Cooper is a secured creditor of Billy Andrew

Skorochod.

       3.      On February 24, 2006, Billy A Skorochod borrowed from Central Bank of Jefferson

County, Inc. the sum of $120,000.00 and to evidence such indebtedness made, executed, and

delivered to Central Bank of Jefferson County, Inc. a Promissory Note (hereinafter referred to as the

"Note") under the terms of which the Debtor promised to repay that sum with interest thereon at the

rate of 7.250% per annum by monthly payments on the first day of each month and continuing each

month thereafter until March 1, 2036, at which time the entire balance is due and owing, with

attorneys' fees and without relief from valuation and appraisement laws. A copy of said Note is

attached hereto, with loan numbers redacted, if applicable, incorporated herein, and marked as

Exhibit "A".
                Case 19-30570-hcd         Doc 9     Filed 04/25/19     Page 2 of 25



       4.      On February 24, 2006, Debtor also executed a Mortgage on real estate and

improvements located thereon. Said real estate is situated in St. Joseph County, Indiana (hereinafter

referred to as the "Real Estate"), which Real Estate is more particularly described as follows:

       Lot Numbered One (1) as shown on the recorded Plat of George C. Merrifield's
       Subdivision, now a part of the City of Mishawaka, in St. Joseph County, Indiana.

and commonly known as: 904 Lincolnway East, Mishawaka, IN 46544.

       5.      The Mortgage was duly recorded on March 3, 2006, as Instrument Number 0607798

in the Office of the Recorder of St. Joseph County, Indiana; a copy of said Mortgage being attached

hereto, with loan numbers redacted, if applicable, incorporated herein, and marked as Exhibit "B".

       6.      Mortgage Electronic Registration Systems, Inc., as nominee for Central Bank of

Jefferson County, Inc., its successors and assigns, assigned its interest in the Mortgage to Nationstar

Mortgage LLC d/b/a Mr. Cooper by a Corporate Assignment of Mortgage dated September 12,

2018, and recorded on September 18, 2018, as Instrument Number 1824004 in the Office of the

Recorder of St. Joseph County, Indiana. A copy of said Assignment is attached hereto, with loan

numbers redacted, if applicable, incorporated herein, and marked as Exhibit "C".

       7.      The terms of the Note and Mortgage were previously modified by way of a Loan

Modification Agreement (Fixed Interest Rate) made on September 30, 2010. A copy of said Loan

Modification Agreement is attached hereto, with loan numbers redacted, if applicable, incorporated

herein, and marked as Exhibit "D".

       8.      Installments have not been paid according to the terms of the Note and Mortgage

and, therefore, the Note and Mortgage are in default.

       9.      The unpaid principal balance as of the filing of this Motion is $100,690.54, which is

presently due and owing to Creditor, and interest currently accruing thereafter, together with

attorneys' fees along with any other costs or expenses incurred by Creditor to secure the lien of its
                Case 19-30570-hcd         Doc 9     Filed 04/25/19      Page 3 of 25



Mortgage and as otherwise provided therein.

          10.   As of the filing of this Motion, there is a default due and owing to Creditor which

consists of the December 1, 2017, monthly mortgage payment through the April 1, 2019, monthly

mortgage payment, together with the attorneys’ fees and costs along with any subsequent payments

that become due.

          11.   The value of the property is approximately $131,400.00. This valuation is based

upon Debtors’ Schedule A/B [D.E. #1].

          12.   It is the intention of the Debtor to surrender the subject property.

          13.   Creditor seeks relief from stay under 11 U.S.C. §§ 362(d)(1) and/or 362(d)(2), as—

after accounting for Debtor’s statutory exemption—there is little to no equity in the above-said real

estate for the benefit of unsecured creditors, and as Debtor’s continued use of the property, without

making on-going, post-petition mortgage payments, fails to adequately protect Creditor’s interests.

          14.   Creditor seeks abandonment of the property pursuant to 11 U.S.C. §554(b) as the

collateral is burdensome and/or is of inconsequential value and benefit to the estate.

          15.   Creditor is being irreparably harmed by the stay preventing it from proceeding to

foreclose on its Mortgage because the sums due and owing to it are increasing rapidly through the

continued accrual of interest and the incurring of other costs and expenses in order to protect its

interest in the real estate which is diminishing the secured position of the Creditor. Accordingly,

this Court should enter an Order authorizing the Creditor to institute such proceedings as may be

necessary to realize upon its Mortgage, which would not hinder, burden, delay, or be inconsistent

with this proceeding. All communications including, but not limited to, notices required by state

law, sent by Creditor in connection with proceeding against the property may be sent directly to the

Debtor.
                Case 19-30570-hcd         Doc 9   Filed 04/25/19     Page 4 of 25



       16.     Creditor seeks that the 14 day stay of the Order imposed by Bankruptcy Rule

4001(a)(3) be waived.

       17.     Nationstar Mortgage LLC d/b/a Mr. Cooper services the loan on the property

referenced in this Motion for Relief from Stay. In the event the automatic stay in this case is

modified, this case dismisses, and/or the debtor obtains a discharge and a foreclosure action is

commenced on the mortgaged property, the foreclosure will be conducted in the name of

Nationstar Mortgage LLC d/b/a Mr. Cooper, "Noteholder". Noteholder directly or through an

agent, has possession of the promissory note. The promissory note is either made payable to

Noteholder or has been duly endorsed. Noteholder is the original mortgagee, or beneficiary, or

the assignee of the security instrument for the referenced loan.

       WHEREFORE, Creditor prays that the stay, pursuant to Section 362 of the Bankruptcy

Code, be modified and the automatic bankruptcy stay terminated to permit Creditor, its

successors and/or assignees, to pursue any and all legal and equitable remedies available to

foreclose on its Mortgage lien and security interest existing prior or pursuant to this Order,

including, the right to initiate a foreclosure proceeding; the right to proceed with any foreclosure

proceeding instituted but otherwise stayed as a result of the filing of Debtor’s bankruptcy

petition; the right to obtain a foreclosure judgment pursuant to any such proceedings; and the

right to praecipe for, and bid at a Sheriff’s Sale of the Real Estate or other collateral encumbered

by any lien or security interest of Creditor.

       Creditor, by counsel, next prays that the property be abandoned pursuant to Section 554

from the Bankruptcy estate.
              Case 19-30570-hcd        Doc 9     Filed 04/25/19     Page 5 of 25




       Creditor, by counsel, further prays that the 14 day stay of the Order imposed by Bankruptcy

Rule 4001(a)(3) be waived.



                                                 DOYLE & FOUTTY, P.C.

                                            By /s/David M. Johnson (30354-45)
                                               Attorneys for Nationstar Mortgage LLC d/b/a
                                               Mr. Cooper
                                               Doyle & Foutty, P.C.
                                               41 E Washington Street, Suite 400
                                               Indianapolis, IN 46204
                                               Phone: (317) 264-5000
                                               Fax: (317) 264-5400
                                               Email: bankruptcy@doylefoutty.com
                Case 19-30570-hcd        Doc 9     Filed 04/25/19      Page 6 of 25



                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing has been served upon the following
electronically or by first class, United States mail, postage prepaid or electronic mail, on April 25,
2019, the same as the date of filing in the United States Bankruptcy Court:


Billy Andrew Skorochod, 904 Lincolnway East, Mishawaka, IN 46544
Patrick M. Seese, 1802 Miami Street, South Bend, IN 46613, seeselawoffice@sbcglobal.net
Gary D. Boyn, Warrick & Boyn, LLP, 861 Parkway Ave, Elkhart, IN 46516
U.S. Trustee, 100 East Wayne Street, 5th Floor, South Bend, IN 46601-2349

                                              By /s/David M. Johnson (30354-45)
                                                 Attorneys for Nationstar Mortgage LLC d/b/a
                                                 Mr. Cooper
                                                 Doyle & Foutty, P.C.
                                                 41 E Washington Street, Suite 400
                                                 Indianapolis, IN 46204
                                                 Phone: (317) 264-5000
                                                 Fax: (317) 264-5400
                                                 Email: bankruptcy@doylefoutty.com


S. Brent Potter (10900-49)
Tina M. Caylor (30994-49)
David M. Johnson (30354-45)
Alan W. McEwan (24051-49)
Matthew L. Foutty (20886-49)
Maura E. Binder (34314-22)
Craig D. Doyle (4783-49)
Jessica S. Owens (26533-49)
DOYLE & FOUTTY, P.C.
41 E Washington St., Suite 400
Indianapolis, IN 46204
Phone: 317-264-5000
Fax: 317-264-5400
EXHIBIT A
     Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 7 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 8 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 9 of 25
EXHIBIT B
     Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 10 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 11 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 12 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 13 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 14 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 15 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 16 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 17 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 18 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 19 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 20 of 25
        Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 21 of 25
EXHIBIT C
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 22 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 23 of 25   EXHIBIT D
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 24 of 25
Case 19-30570-hcd   Doc 9   Filed 04/25/19   Page 25 of 25
